Allowable Subject Matter
Claims 1, 4-9, 10, 13-18, 21-24, and 27-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Hong (US 20170047947 A1) discloses “A method of wireless communication utilizing hybrid automatic repeat request (HARQ), the method comprising: dividing an original information block into two sub-blocks and a frozen block, wherein each of the two sub-blocks comprises information bits and the frozen block comprises frozen bits;” in paragraph 43 and 56; “polar coding the original information block to produce the first polar coded block; transmitting the first polar code block; receiving a negative acknowledgment (NACK) or no response, in response to the first polar code block;” in paragraph 94; “…generating and transmitting a second polar code block utilizing incremental redundancy HARQ (HARQ-IR)” in paragraph 95; and “by: selecting one of the two sub-blocks of the original information block as a selected sub-block for retransmission; generating a retransmitted information block … and polar coding the retransmitted information block to produce the second polar code block…” in paragraph 43. However, Hong does not disclose utilizing HARQ-IR or “chase combining HARQ (HARQ-CC)” based on whether the code rate of the first polar code block less than a code rate threshold or not, nor generating a retransmitted information block “consisting only of the selected sub-block and the frozen block”. Matsumoto (US 20100272202 A1) discloses utilizing HARQ-IR or “chase combining HARQ (HARQ-CC)” based on whether the code rate of the first polar code block less than a code rate threshold or not in paragraph 129 and would be obvious for one of ordinary skill in the art to combine with Hong because either HARQ-IR or HARQ-CC may be optimum dependent on the code rate, and thus by taking code rate into account service efficiency and thus service quality is enhanced. However, Matsumoto also does not disclose generating a retransmitted information block “consisting only of the selected sub-block and the frozen block” within the context of the full claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 10 is similar to claim 1 and is allowed for similar reasons. Claims 18 and 24 are substantially similar to claims 1 and 10 with the difference amounting only to claims 1 and 10 being from the polar code block transmitter’s perspective and claims 18 and 24 being from the polar code block receiver’s perspective. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412